Citation Nr: 0838213	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  07-17 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York 


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical services provided by the Rochester General Hospital 
from October 3, 2005 to October 5, 2005.  


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from October 1990 to October 
1992.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a February 2007 decision rendered by the Department 
of Veterans Affairs (VA) Medical Center (MC) in Canandaigua, 
New York.  The veteran has been rated as incompetent for VA 
purposes since May 2004.  The appellant is his legal 
custodian.  


FINDING OF FACT

The claim for payment or reimbursement for unauthorized 
medical services provided by the Rochester General Hospital 
from October 3, 2005 to October 5, 2005 was received by the 
VAMC Fee Processing Center in December 2006, which was more 
than 90 days from the veteran's discharge from the hospital.


CONCLUSION OF LAW

The criteria for payment or reimbursement of medical expenses 
arising from unauthorized non-VA medical services provided 
from October 3, 2005 to October 5, 2005 have not been met.  
38 U.S.C.A. § 1725 (West 2002 & Supp. 2008); 38 C.F.R. § 
17.1004(d) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  The 
notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

In this case, in a February 2007 letter, the VAMC provided 
notice to the appellant regarding what information and 
evidence is needed to substantiate the claim for payment or 
reimbursement of medical expenses.  No notification of what 
subset of the necessary information or evidence the appellant 
was to provide and what subset of the necessary information 
or evidence VA would attempt to obtain was necessary under 
the VCAA as all evidence needed to adjudicate the claim was 
of record. 
Moreover, the United States Court of Appeals for Veterans 
Claims (Court) has held that where the law, and not the 
underlying facts or development of the facts, is dispositive 
in a matter, the VCAA can have no effect on the appeal.  See 
Manning v. Principi, 16 Vet. App. 534, 542 (2002); Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2000) (indicating the VCAA 
has no effect on appeal limited to interpretation of law); 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) 
(providing that the VCAA does not affect matters on appeal 
when the question is limited to statutory interpretation).  
Therefore, the Board finds that no further action is 
necessary under the VCAA in this case and that the case is 
ready for appellate review. 

The appellant contends that VA should assume payment for 
medical services the veteran received at Rochester General 
Hospital from October 3, 2005 to October 5, 2005 because they 
"submitted everything to the VA in a timely matter, when 
[they] received it from the participating providers" 
according to her July 2007 statement.  In the April 2007 
substantive appeal, she essentially claimed that a claim for  
payment of medical expenses was timely filed within 60 days 
of the veteran receiving treatment from the non-VA facility 
in October 2005.  She initially noted the "billing 
information" was sent in December 2006, but then wrote over 
the number 6 and placed the number 5.  

The record reflects that the claim for payment for 
unauthorized medical services provided by the Rochester 
General Hospital from October 3, 2005 to October 5, 2005 was 
received by the VAMC Fee Processing Center in December 2006.

To receive payment or reimbursement for emergency services, a 
claimant must file a claim within 90 days after the latest of 
the following:  1) July 19, 2001; 2) the date that the 
veteran was discharged from the facility that furnished the 
emergency treatment; 3) the date of death, but only if the 
death occurred during transportation to a facility for 
emergency treatment or if the death occurred during the stay 
in the facility that included the provision of the emergency 
treatment; or 4) the date the veteran finally exhausted, 
without success, action to obtain payment or reimbursement 
for the treatment from a third party.  38 C.F.R. § 17.1004(d) 
(2008).

As the claim for payment of unauthorized medical expenses was 
not received within 90 days of the veteran's discharge from 
Rochester General Hospital, payment by VA for medical 
services the veteran received from October 3, 2005 to October 
5, 2005 may not be made under 38 U.S.C.A. § 1725 (West 2002).  
As the law and not the evidence is dispositive in this case, 
the claim must be denied because of the lack of legal 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 429-30 (1994).


ORDER

Entitlement to payment or reimbursement for unauthorized 
medical services provided by the Rochester General Hospital 
from October 3, 2005 to October 5, 2005, is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


